Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 15, the word “with” before the word “lying” should be deleted.  On line 18, the word “characterised” should be replaced with the word --characterized--.  Further, on line 1 of Claims 2-9, the word “characterised” should be replaced with the word --characterized--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprungman et al (U.S. Patent Application Publication No. 2015/0342116), hereinafter “Sprungman”.
With respect to Claim 1, Sprungman, Figures 1-13, teaches a winding spool (210 – See Figure 6) for a wire 110 of a type comprising: 
- a hub 226 shaped as a hollow cylindrical body defining a cylindrical external surface extending about a main axis;
- a channel 232 for guiding the wire 110 through the hub 226 and facilitating operations of winding the wire 110 about the hub 226, having an extension that is transversal to the main axis terminating with a first hole 248 (Figure 6E left side) and a second hole 248 (Figure 6E right side), arranged at two opposite ends of the hub (see Figure 6E), afforded on the cylindrical surface; 
- a central flange 230, having a disc-like ring shape, extending away from the cylindrical external surface of the hub 226; 
- an upper flange 228 (Figure 6C right side), having a disc-like ring shape, extending from the cylindrical external surface lying substantially parallel to the preceding central flange 230; said central flange 230 and said upper flange (Figure 6C right side) defining, together with the cylindrical external surface, a first winding chamber 214 (Figure 6C right side) of the wire 110 about the hub 226; 
- a lower flange 228 (Figure 6C left side), having a disc-like ring shape, extending from the cylindrical external surface with lying substantially parallel to the central flange 230; said central flange 230 and said lower flange 228 (Figure 6C left side) defining, together with the cylindrical external surface, a second winding chamber 214 (Figure 6C left side) of the wire 110 about the hub 226; 
characterised in that said at least a hole 248 terminates with a respective terminal portion made inside the cylindrical external surface (see Figure 6E).  
With respect to Claim 2, Sprungman further teaches said cylindrical external surface has an external diameter; said terminal portion (see Figure 6) of the hole 248 being afforded below the external diameter of the cylindrical external surface.  
With respect to Claim 3, Sprungman further teaches said terminal portion (see Figure 6E) being made by removal of material from the normal surface extension of the cylindrical external surface having the diameter.  
Claim 4, Sprungman further teaches said first hole 248 (Figure 6E left side) has a first terminal portion and said second hole 248 (Figure 6E right side) has a second terminal portion.  
With respect to Claim 5, Sprungman further teaches said terminal portion reduces a volume occupied by the portion of wire 110 folded on itself and exiting from the hole 248.  
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 6-9 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the winding spool set forth including said terminal portion proceeds, on the cylindrical external surface, with a guide recess able to channel the wire from the hole to the flange contiguous to the central flange.
	None of the references of the prior art teach or suggest the terminal portion proceeding, on the cylindrical surface, with a guide recess able to channel the wire from the hole to the flange contiguous to the central flange as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the (preamble of the claim) in the manner required by the claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication Nos. 20190075721; 20150342116; 20180177122; 20170347523; 20160128276; 20160081268; 20150121707; 20110119932; 20130133208; 20200296888; 20170349394; 20170094900; and U.S. Patent No. 10314229 teach various spools of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654